DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Please amend claims 7, 8 and 13 as shown below.
7. (Currently Amended) The system of claim 6, further including a clock management circuit having a clock output coupled to the linear feedback shift register, the clock management circuit including a control input, and the clock management circuit configured to provide a variable frequency clock signal on its clock output to the linear feedback shift register, wherein the frequency of the variable frequency clock signal is controlled by a control signal on the control input of the clock management circuit 

8. (Currently Amended) The system of claim 7, wherein the sequencer is an accumulator, and the accumulator includes a control input that is configured to receive the control signal provided to the control input of the clock management circuit.


13. (Currently Amended) The digital up-converter of claim 12, further including a delay element coupled between [[he]] the output of the noise generator and the first input of the logic gate.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a system, comprising:; a dither generator having an output coupled to the input of the DAC, the dither generator comprising: a noise generator having an output; a delay element having an input and an output, the output of the noise generator is coupled to the input of the delay element; a logic circuit having first and second inputs and an output, the output of the delay element is coupled to the first input of the logic circuit, and the output of the noise generator is coupled to the second input of the logic circuit; a waveform storage circuit having first and second control inputs and an output, the output of the logic circuit is coupled to the first control input of the waveform storage circuit, the waveform storage circuit is configured to produce a first digital waveform on its output responsive to a first logic state on the output of the logic circuit and to produce a second digital waveform on its output responsive to a second logic state on the output of the logic circuit; and a sequencer having a sequencer output coupled to the second control input of the waveform storage circuit, along with all the other limitations as required by claim 1.
The prior art of record fails to disclose or make obvious a digital up-converter, comprising: a dither generator having an output coupled to the input of the DAC, the dither generator comprising: a noise generator having an output; a logic gate having first and second inputs and an output, the output of the noise generator is coupled to the second input of the logic gate, and the first input of the logic is configured to receive a previous output bit from the noise generator; a waveform storage circuit having first and second control inputs and an output, the output of the logic gate is coupled to the first control input of the waveform storage circuit, the waveform storage circuit is configured to produce a first digital waveform on its output responsive to a first logic state on the output of the logic gate and to produce a second digital waveform on its output responsive to a second logic state on the output of the logic gate; and a counter having a counter output coupled to the second control input of the waveform storage circuit, along with all the other limitations as required by claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842